Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-12 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically amendments have substantially changed the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art.
Rejections for similar independent and dependent claim(s) are revised and/or maintained accordingly.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 10-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, Claim 10, 12 recite “wherein the processor determines a number of consecutive resource blocks and a number of consecutive symbols from the MIB for monitoring the DL control channel” appears to lack disclosure in the specification.  While remarks dated 5/14/21 state on page 4 “Support for the amendments can be found, at least, in FIG. 8B and paragraphs [0068], [0093], and [0175] of the originally-filed specification”, 0068 and fig. 8b discloses CSI associations with DMRS ports reported via higher layer or DCI, 0093 discloses MIB is communicated in PBCH, and 0175 appears only to define resource terms e.g. RBs, time/frequency structure, etc.; thus the specification appears to lack disclosure of a terminal determining consecutive resource blocks and symbols from an MIB for monitoring DL control channel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 10, 11, 12 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2019/0379431) in view of Belleschi et al. (US 2019/0116467) in view of Sadeghi et al. (US 2014/0086173).
For claim 10, Park teaches: A terminal (see at least 0547-0549, UEs may comprise processor/memory) comprising:
a receiver that receives a downlink (DL) control channel (see at least 0166-0167 and 0293, UE may receive PDCCH/EPDCCH, comprising DL control channel); and
a processor that controls reception of the DL control channel, based on quasi co-location of a synchronization signal block and a demodulation reference signal antenna port of the DL control channel (see at least 0293-0294, UE may try to receive DMRS-based PDSCH/EPDCCH using a QCL assumption (0151, QCL between RS ports may be defined) between the DMRS and another signal, which may be BRS/PSS/SSS (0141 and 0258, synchronization signals comprise an SS block)).
Park does not explicitly teach: …which is configured by Master Information Block (MIB).  Belleschi from an analogous art teaches receiving QCL configuration may be received in MIB signaling (see at least 0076, 0080, QCL assumption may be carried in broadcast control signaling such as a MIB and/or SIB).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Belleschi to the system of Park, so the QCL (Belleschi 0040, 0080).
Park does not explicitly teach: monitors a common search space…the DL control channel detected in the common search space, or: wherein the processor determines a number of consecutive resource blocks and a number of consecutive symbols from the MIB for monitoring the DL control channel.  Sadeghi from an analogous art teaches receiving control channel in common search space (see at least 0295, PDCCH/EPDCCH may be sent in either common or WTRU-specific search spaces) and an MIB may indicate downlink control channel resources/symbols (see at least 0334, MIB parameters may include location of the PRBs of a downlink control channel, comprising indication of consecutive resource blocks over consecutive symbols).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Sadeghi to the system of Park, Belleschi, so the DL control channel is monitored/detected in common search space, and the MIB indicates PRB parameters of the DL control channel to the UE, as suggested by Sadeghi.  The motivation would have been to facilitate downlink control data reception by defining well known common CCE locations to convey PDCCHs, and notify PDCCH resource location to the UE (Sadeghi 0334).
For claim 11, Park, Belleschi, Sadeghi teach claim 10, Park further teaches: wherein the receiver receives downlink control information (DCI) used for scheduling of a DL data channel (see at least 0167-0168, PDCCH DCI format may indicate PDSCH resource mapping parameters (also see table 4, DCI used to schedule RS and PDSCH)), and the processor controls reception of the DL data channel based on quasi co-location of a demodulation reference signal antenna port of the DL data channel and one of CSI-RS resources (see at least 0293-0294, UE may try to receive DMRS-based PDSCH/EPDCCH using a QCL assumption (0151, QCL between RS ports may be defined) between the DMRS and another signal, which may be CSI-RS resource(s)) indicated by the DCI (see at least 0367, 0430, table 4, CSI resources may be indicated through DCI).
Claim 12 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ng et al. (US 2018/0219606) discloses beam management of downlink data channel and downlink control channel for 5G next radio systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467